                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

        v.                                                 CASE NO.: 4:18-cr-230

 KARREM JOVAN FRANKLIN,

                Defendant.

                                           ORDER

       This Court held a hearing on January 16, 2020, on the January 13, 2020 Order, (doc. 220),

directing counsel for Defendant, Ms. Daveniya Fisher, to show cause why she should not be held

in contempt of court and sanctioned. In the Court’s prior Order, (doc. 220), the Court detailed

numerous instances where counsel demonstrated inattention to and disregard for the Court’s orders

and directives throughout this case. The Court previously warned counsel that it would not tolerate

further disregard of the Court’s Orders, but counsel did not heed that warning.

       At the show cause hearing, counsel attempted to explain away her instances of indolence.

However, those explanations did not ameliorate the Court’s concerns. To the contrary, counsel

was wholly unapologetic for her lack of regard of the Court’s orders and failed to show why her

conduct in this case should not face sanction. Therefore, the Court finds that Ms. Daveniya Fisher

is in CONTEMPT of Court and imposes a SANCTION of $250.00 on her which she shall

immediately pay to the Clerk of Court.

       SO ORDERED, this 16th day of January, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
